Citation Nr: 9902697	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  97-31 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wanda Beamon, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1965 to July 
1968.  

This matter comes to the Board of Veterans Appeals (Board) 
on appeal from a March 1997 rating decision by the regional 
office (RO) that denied the appellants claim of entitlement 
to service connection for post-traumatic stress disorder 
(PTSD).  


REMAND

The appellant contends that he has PTSD that is attributable 
to stressors that he experienced in service.  His claims 
folder contains medical records which reflect a diagnosis of 
PTSD which appears to have been linked to wartime experiences 
by VA examiners.  Under these circumstances, his claim of 
entitlement to service connection for PTSD is well-grounded.  
See 38 U.S.C.A. § 5107 (West 1991); Cohen v. Brown, 
10 Vet.App. 128 (1997); Zarycki v. Brown, 6 Vet.App. 91, 99 
(1993).  VA therefore has a duty to assist him in developing 
the facts pertinent to his claim.  See 38 C.F.R. § 3.159 
(1995); Ivey v. Derwinski, 2 Vet.App. 320 (1992); White 
v. Derwinski, 1 Vet.App. 519 (1991).  

The appellant has provided statements and testimony 
describing several stressful events he claims to have 
witnessed during his period of active service in Vietnam.  
First, the appellant indicated that he was classified as 
being part of an excess force and was consequently 
assigned combat duties even though his occupational specialty 
was as a cook.  For example, the appellant stated that he had 
to drive an armored personnel carrier which he found 
stressful because he was not prepared for this task; he also 
was required to perform guard duties and go on search and 
destroy missions.  Second, the appellant stated that he was 
assigned to duties such as retrieving bodies from helicopter 
crashes, bagging and tagging men who were killed in action, 
traveling as a courier from the battalion headquarters to the 
field, and spending the night in the field.  Third, the 
appellant also stated that in 1968 he was involved in the TET 
offensive and that he was exposed to mortar attacks.  Fourth, 
he described an event where he witnessed the mistreatment of 
a corpse.  

A grant of service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed inservice 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1998); 
Cohen, supra.  Where it is determined that the veteran was 
engaged in combat with the enemy and the claimed stressors 
are related to such combat, the veterans lay testimony 
regarding the claimed stressors is accepted as conclusive as 
to their actual existence, absent clear and convincing 
evidence to the contrary.  Where, however, VA determines that 
the veteran did not engage in combat with the enemy, or that 
that the veteran did engage in combat with the enemy but the 
claimed stressor is not related to such combat, the veterans 
lay testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor.  Instead, evidence must 
be obtained which corroborates the veterans allegations as 
to the occurrence of the claimed stressor.  See 38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) (1998); West 
v. Brown, 7 Vet. App. 70, 76 (1994).  

As indicated above, the appellant has been diagnosed with 
PTSD.  However the record contains no evidence, independent 
of the appellants own statements, indicating that he was 
engaged in combat.  Neither does it contain any evidence that 
satisfies the requirement of 38 C.F.R. § 3.304(f) (1998) that 
there be credible supporting evidence that the claimed 
inservice stressor[s] actually occurred.  38 C.F.R. 
§ 3.304(f) (emphasis added).  Under the facts of this case, 
the Board finds that the duty to assist has not been 
completely fulfilled because the avenues available for 
corroborating the veterans claim have not been fully 
explored.  Specifically, it has been noted that the veteran 
received the Bronze Star and a copy of the certificate has 
been made a part of the record, but it does not appear that 
an attempt has been made to ascertain the events surrounding 
the award of this medal.  Additionally, it appears that, 
while the United States Armed Services Center for Research of 
Unit Records (USASCRUR) was contacted regarding the veterans 
claims, the veterans personnel records were not made 
available to those who were charged with conducting the 
search.  Specifically, in its January 1998 response, the 
USASCRUR indicated that the DA Form 20 ought to be obtained 
to aid in the search.  The veterans DA Form 20 was 
subsequently made a part of the claims file, but it does not 
appear that this was forwarded to USASCRUR so that a 
thorough, accurate search could be completed.

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The RO should send the USASCRUR a 
copy of the veterans DA Form 20 so that 
a more thorough search may be conducted.  
Information should be sought about the 
practice of assigning excess forces 
to combat duties as described by the 
veteran.  The ROs search should include 
a request for pertinent morning reports 
which might show daily personnel actions 
such as wounded in action, killed in 
action, missing in action, or transfers, 
such as a transfer of the veteran to 
combat duties.  Additionally, an attempt 
should be made to ascertain the basis for 
the award of the Bronze star.  A copy of 
the citation should be sought from the 
veteran or service department.

2.  The RO should undertake any 
additional development deemed necessary 
in light of the evidence obtained 
pursuant to the actions sought above.  
Adjudicatory action should be taken, and 
if the benefit sought is denied, a 
supplemental statement of the case should 
be issued.  

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
